Case 21-10327-elf   Doc 71-9 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
                     Exhibit C: APOC Part 3 Page 1 of 30
Case 21-10327-elf   Doc 71-9 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
                     Exhibit C: APOC Part 3 Page 2 of 30
Case 21-10327-elf   Doc 71-9 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
                     Exhibit C: APOC Part 3 Page 3 of 30
Case 21-10327-elf   Doc 71-9 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
                     Exhibit C: APOC Part 3 Page 4 of 30
Case 21-10327-elf   Doc 71-9 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
                     Exhibit C: APOC Part 3 Page 5 of 30
Case 21-10327-elf   Doc 71-9 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
                     Exhibit C: APOC Part 3 Page 6 of 30
Case 21-10327-elf   Doc 71-9 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
                     Exhibit C: APOC Part 3 Page 7 of 30
Case 21-10327-elf   Doc 71-9 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
                     Exhibit C: APOC Part 3 Page 8 of 30
Case 21-10327-elf   Doc 71-9 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
                     Exhibit C: APOC Part 3 Page 9 of 30
Case 21-10327-elf   Doc 71-9 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
                     Exhibit C: APOC Part 3 Page 10 of 30
Case 21-10327-elf   Doc 71-9 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
                     Exhibit C: APOC Part 3 Page 11 of 30
Case 21-10327-elf   Doc 71-9 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
                     Exhibit C: APOC Part 3 Page 12 of 30
Case 21-10327-elf   Doc 71-9 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
                     Exhibit C: APOC Part 3 Page 13 of 30
Case 21-10327-elf   Doc 71-9 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
                     Exhibit C: APOC Part 3 Page 14 of 30
Case 21-10327-elf   Doc 71-9 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
                     Exhibit C: APOC Part 3 Page 15 of 30
Case 21-10327-elf   Doc 71-9 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
                     Exhibit C: APOC Part 3 Page 16 of 30
Case 21-10327-elf   Doc 71-9 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
                     Exhibit C: APOC Part 3 Page 17 of 30
Case 21-10327-elf   Doc 71-9 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
                     Exhibit C: APOC Part 3 Page 18 of 30
Case 21-10327-elf   Doc 71-9 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
                     Exhibit C: APOC Part 3 Page 19 of 30
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-9
                       8-2 Filed
                              Filed02/12/21
                                    04/07/21 Entered
                                              Entered02/12/21
                                                       04/07/2112:44:28
                                                                17:04:33 Desc
                                                                         Desc
                           Exhibit
                   Exhibit C: APOC B Part
                                       Page
                                          3 2Page
                                              of 3320 of 30
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-9
                       8-2 Filed
                              Filed02/12/21
                                    04/07/21 Entered
                                              Entered02/12/21
                                                       04/07/2112:44:28
                                                                17:04:33 Desc
                                                                         Desc
                           Exhibit
                   Exhibit C: APOC B Part
                                       Page
                                          3 3Page
                                              of 3321 of 30
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-9
                       8-2 Filed
                              Filed02/12/21
                                    04/07/21 Entered
                                              Entered02/12/21
                                                       04/07/2112:44:28
                                                                17:04:33 Desc
                                                                         Desc
                           Exhibit
                   Exhibit C: APOC B Part
                                       Page
                                          3 4Page
                                              of 3322 of 30
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-9
                       8-2 Filed
                              Filed02/12/21
                                    04/07/21 Entered
                                              Entered02/12/21
                                                       04/07/2112:44:28
                                                                17:04:33 Desc
                                                                         Desc
                           Exhibit
                   Exhibit C: APOC B Part
                                       Page
                                          3 5Page
                                              of 3323 of 30
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-9
                       8-2 Filed
                              Filed02/12/21
                                    04/07/21 Entered
                                              Entered02/12/21
                                                       04/07/2112:44:28
                                                                17:04:33 Desc
                                                                         Desc
                           Exhibit
                   Exhibit C: APOC B Part
                                       Page
                                          3 6Page
                                              of 3324 of 30
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-9
                       8-2 Filed
                              Filed02/12/21
                                    04/07/21 Entered
                                              Entered02/12/21
                                                       04/07/2112:44:28
                                                                17:04:33 Desc
                                                                         Desc
                           Exhibit
                   Exhibit C: APOC B Part
                                       Page
                                          3 7Page
                                              of 3325 of 30
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-9
                       8-2 Filed
                              Filed02/12/21
                                    04/07/21 Entered
                                              Entered02/12/21
                                                       04/07/2112:44:28
                                                                17:04:33 Desc
                                                                         Desc
                           Exhibit
                   Exhibit C: APOC B Part
                                       Page
                                          3 8Page
                                              of 3326 of 30
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-9
                       8-2 Filed
                              Filed02/12/21
                                    04/07/21 Entered
                                              Entered02/12/21
                                                       04/07/2112:44:28
                                                                17:04:33 Desc
                                                                         Desc
                           Exhibit
                   Exhibit C: APOC B Part
                                       Page
                                          3 9Page
                                              of 3327 of 30
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-9
                       8-2 Filed
                              Filed02/12/21
                                    04/07/21 Entered
                                               Entered02/12/21
                                                        04/07/2112:44:28
                                                                 17:04:33 Desc
                                                                          Desc
                   Exhibit Exhibit
                           C: APOC B Part
                                      Page3 10 of 3328 of 30
                                             Page
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-9
                       8-2 Filed
                              Filed02/12/21
                                    04/07/21 Entered
                                               Entered02/12/21
                                                        04/07/2112:44:28
                                                                 17:04:33 Desc
                                                                          Desc
                   Exhibit Exhibit
                           C: APOC B Part
                                      Page3 11 of 3329 of 30
                                             Page
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-9
                       8-2 Filed
                              Filed02/12/21
                                    04/07/21 Entered
                                               Entered02/12/21
                                                        04/07/2112:44:28
                                                                 17:04:33 Desc
                                                                          Desc
                   Exhibit Exhibit
                           C: APOC B Part
                                      Page3 12 of 3330 of 30
                                             Page
